Dewey, J.
The present case, though not one free from difficulty, must be decided by the view to be taken of the intent of the parties in the contract of insurance. The question is, whether the property destroyed by the fire was embraced within the terms of the policy, giving them a reasonable construction, The property insured is thus described in the policy: “ Their road furniture, consisting of locomotive engines, cars of all descriptions, and snow ploughs, on the line of their road, and in actual use, but not in machine or repair shops.”
It is said that the description excludes cars not at the moment of the loss on the Fitchburg Railroad or its Charlestown branch and that the words, “ the line of their road,” mean exclusively to *66confine the policy to cars while on these particular roads, in distinction from any spurs used in connection with them. This we think is too narrow a construction, looking at the nature of the property insured and the language of the policy. It seems more consonant to the probable purpose of the parties to understand the policy as an insurance upon cars, &c. in actual use upon their road. These cars, as we understand, were in such use, daily passing over the Fitchburg Railroad or its Charles-town branch, carrying ice, and, for convenience of delivery, passing upon a railway constructed for this purpose by the proprietors of the wharf. Such spurs seem to have been authorized by St. 1836, c. 187, the act creating the Charlestown Branch Railroad, and legalized as branches that might use the Charlestown road. Still they were private property.
But it being in the usual course of business of the plaintiffs to use their cars in conveying ice over their own road, and delivering it at the wharf in the manner stated, this entire line became by adoption, to all practical purposes, their line of road, and the cars were in actual use upon the line of their road at the time of the loss by fire. We do not understand that the insurance was limited to cars in motion, but to cars in actual service, fit for use, and in daily use, doing the business of the company, those “ in machine or repair shops ” being only excluded. “ Snow ploughs ” were insured; but it is presumed that they would be only at particular seasons and for short periods in use on the railroad track.
If this view is correct, no question can arise as to any forfeiture of the policy by increase of risk; as no change of circumstances or other use than originally contemplated by the parties to the policy is shown. Judgment for the plaintiffs.